


Exhibit 10.1
November 20, 2013




Skilled Healthcare Group, Inc.
Skilled Healthcare, LLC
27442 Portola Parkway, Suite 200
Foothill Ranch, CA 92610
Attn: Board of Directors and Corporate Secretary


RE: Retirement Notice


Ladies and Gentlemen:


I hereby deliver to Skilled Healthcare Group, Inc. and Skilled Healthcare, LLC
(collectively, “Skilled Healthcare”) this notice of my retirement, effective as
of November 20, 2013, from my positions as Chief Executive Officer and as an
officer of Skilled Healthcare, and I hereby consent and agree as set forth below
with respect to my employment relationship with Skilled Healthcare and any
applicable subsidiary thereof effective as of November 20, 2013. This notice
shall constitute an amendment to the Employment Agreement, dated December 27,
2005, between me and Skilled Healthcare (the “Employment Agreement”).


1.    Position. Following November 20, 2013, I will continue as a non-officer
employee of Skilled Healthcare through December 31, 2013. Effective as of the
end of the day on December 31, 2013, I hereby retire from any employment
relationship that I may have with Skilled Healthcare and its subsidiaries and
affiliates at that time.


2.    Salary, Benefits and Bonus. As compensation for my employment by Skilled
Healthcare from November 20, 2013 through December 31, 2013, my salary and
health and welfare benefits will continue through that date as they are
currently in effect, with my salary continuing to be paid in accordance with the
company’s standard payroll practices, less all applicable withholdings. I will
still be eligible to receive a bonus for 2013, consistent with the terms of my
2013 bonus plan in effect prior to my retirement, to the extent that the
relevant criteria are satisfied.


3.    Equity Awards. The Company and I acknowledge that all outstanding Company
compensatory equity awards shall remain outstanding and eligible vest in
accordance with their terms.


4.    Severance. I agree that Section 4(b) of the Employment Agreement is hereby
deleted in its entirety, and as a result the severance and other provisions of
that Section 4(b) will no longer be applicable.











.

--------------------------------------------------------------------------------



5.    No Termination Without Cause. I agree that this notice does not constitute
notice of a termination of my employment by Skilled Healthcare “without Cause”
(as defined in the Employment Agreement).


I further agree that neither the foregoing nor any action taken by Skilled
Healthcare in connection therewith (including without limitation the appointment
of a new Chief Executive Officer of Skilled Healthcare) will constitute a
termination of my employment without Cause for purposes of my Employment
Agreement or any other agreement between me and Skilled Healthcare.




Sincerely,


/s/ Boyd W. Hendrickson


Boyd W. Hendrickson




Acknowledged and Agreed:


SKILLED HEALTHCARE GROUP, INC.




_/s/ Roland G. Rapp____________________________
Name: Roland G. Rapp
Title: General Counsel, Chief Administrative Officer and Secretary




SKILLED HEALTHCARE, LLC




__/s/ Roland G. Rapp___________________________
Name: Roland G. Rapp
Title: Chief Administrative Officer and Secretary











 